DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: please correct claim 15 to depend on claim 14 and to replace the comma at the end of the claim with a period.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 6185272 (Hiraoglu), disclose a scanning system, comprising: 
at least one scanning system configured to perform computed tomography scanning (Fig. 1, 120; column 7, lines 33-34), each scanning system comprising a stator (125), a rotor supporting at least one radiation source (128) and at least one radiation detector (130) rotatable with the rotor, and a rotator (118) operatively connected to the rotor to rotate the rotor relative to the stator (Fig. 1; column 7, lines 33-62); 
a conveyor system (110) comprising a respective conveyor (Fig. 1) extending through the rotor of each scanning system (120).
Hiraoglu further teaches the gantry support or frame supports the entire system (Figure 4) 100, including the baggage handling conveyor system 110. The disk 124 can be rotated at a constant rate by a belt which can be driven by a DC servomotor 140 and the baggage conveyor system 110 includes a single belt driven at a continuous, constant rate to meet the specified throughput requirements and the belt can be driven by a high-torque, low-speed conveyor motor assembly, indicated at 152 to provide a constant speed under changing load conditions (Figure 4; Column 9,lines 16-32).
The prior art, US 2011/0317807 (Gatten), disclose adjusting the speed of a conveyor, adjusting the speed of the gantry [0036].
However, the prior art of record fail to teach the details of a control system operatively connected to the scanning system and the conveyor system, the control system configured to cause the rotor, the respective conveyor, or both to operate at a first operating speed when a wear threshold of the at least one scanning system and the respective conveyor system has not been reached and to cause the rotor, the respective conveyor, or both to operate at a second, lower operating speed when the wear threshold of the at least one scanning system and the respective conveyor system has been reached or exceeded.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-6 are allowed by virtue of their dependence.
Regarding claim 7, the best prior art, US 6185272 (Hiraoglu), disclose an assembly of scanning systems, comprising: 
a group of scanning systems configured to perform computed tomography scanning (Fig. 1, 120; column 7, lines 33-34), each scanning system comprising a stator (125), a rotor supporting at least one radiation source (128) and at least one radiation detector (130) rotatable with the rotor, and a rotator (118) operatively connected to the rotor to rotate the rotor relative to the stator (Fig. 1, 120; column 7, lines 33-62); 
a conveyor system (110) comprising an input conveyor, a respective conveyor operatively connected of the input conveyor and extending through the rotor (Fig. 1) of an associated scanning system of the group of scanning system (120), and an output conveyor operatively connected to each respective conveyor. 
Hiraoglu further teaches the gantry support or frame supports the entire system (Figure 4) 100, including the baggage handling conveyor system 110. The disk 124 can be rotated at a constant rate by a belt which can be driven by a DC servomotor 140 and the baggage conveyor system 110 includes a single belt driven at a continuous, constant rate to meet the specified throughput requirements and the belt can be driven by a high-torque, low-speed conveyor motor assembly, indicated at 152 to provide a constant speed under changing load conditions (Figure 4; Column 9, lines 16-32).
The prior art, US 2011/0317807 (Gatten), disclose adjusting the speed of a conveyor, adjusting the speed of the gantry [0036].
However, the prior art of record fail to teach the details of a control system operatively connected to the group of scanning systems and the conveyor system, the control system configured to cause the rotor of a selected scanning system of the group of scanning systems, the respective conveyor, or both to operate at a first operating speed when a wear threshold of the selected scanning system and the respective conveyor system has not been reached and to cause the rotor, the respective conveyor, or both to operate at a second, lower operating speed when the wear threshold of the selected scanning system and the respective conveyor system has been reached or exceeded.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 8-13 are allowed by virtue of their dependence.
Regarding claim 14, the best prior art, US 6185272 (Hiraoglu), disclose a method of operating a scanning system, comprising: 
scanning a first object by rotating a rotor of a scanning system (120), operating a conveyor (110), or both at a first operating speed (Fig. 1), the rotor supporting at least one radiation source (128) and at least one radiation detector (130) rotatable with the rotor relative to a stator (125), the conveyor extending through the rotor of the scanning system to move the first object past the at least one radiation source and the at least one radiation detector (Fig. 1, 120; column 7, lines 33-62).
Hiraoglu further teaches the gantry support or frame supports the entire system (Figure 4) 100, including the baggage handling conveyor system 110. The disk 124 can be rotated at a constant rate by a belt which can be driven by a DC servomotor 140 and the baggage conveyor system 110 includes a single belt driven at a continuous, constant rate to meet the specified throughput requirements and the belt can be driven by a high-torque, low-speed conveyor motor assembly, indicated at 152 to provide a constant speed under changing load conditions (Figure 4; Column 9, lines 16-32).
The prior art, US 2011/0317807 (Gatten), disclose adjusting the speed of a conveyor, adjusting the speed of the gantry [0036].
However, the prior art of record fail to teach the details of causing the rotor of the scanning system, the conveyor, or both to operate at a second, lower operating speed utilizing a control system operatively connected to the scanning system when a wear threshold of the scanning system and the conveyor has been reached or exceeded; and scanning a second, different object while the rotor, the conveyor, or both operate at the second operating speed utilizing the conveyor to move the second object past the at least one radiation source and the at least one radiation detector.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-19 are allowed by virtue of their dependence.
Regarding claim 20, the best prior art, US 6185272 (Hiraoglu), disclose Computer-readable media including computer-executable instructions, which when executed cause a control system for a scanning system to: 
scan a first object by rotating a rotor of a scanning system (120), operating a conveyor (110), or both at a first operating speed, the rotor supporting at least one radiation source (128) and at least one radiation detector (130) rotatable with the rotor relative to a stator (125), the conveyor extending through the rotor of the scanning system to move the first object past the at least one radiation source and the at least one radiation detector (Fig. 1, 120; column 7, lines 33-62).
Hiraoglu further teaches the gantry support or frame supports the entire system (Figure 4) 100, including the baggage handling conveyor system 110. The disk 124 can be rotated at a constant rate by a belt which can be driven by a DC servomotor 140 and the baggage conveyor system 110 includes a single belt driven at a continuous, constant rate to meet the specified throughput requirements and the belt can be driven by a high-torque, low-speed conveyor motor assembly, indicated at 152 to provide a constant speed under changing load conditions (Figure 4; Column 9, lines 16-32).
The prior art, US 2011/0317807 (Gatten), disclose adjusting the speed of a conveyor, adjusting the speed of the gantry [0036].
However, the prior art of record fail to teach the details of cause the rotor of the scanning system, the conveyor, or both to operate at a second, lower operating speed utilizing a control system operatively connected to the scanning system when a wear threshold of the scanning system and the conveyor has been reached or exceeded; and scan a second, different object while the rotor, the conveyor, or bother operate at the second operating speed utilizing the conveyor to move the second object past the at least one radiation source and the at least one radiation detector.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 8-13 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884